Citation Nr: 1727026	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-21 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from June 1958 to June 1961.  The Veteran died in June 2011.  The appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans Appeals (Board) from a November 2012 rating decision by the in Milwaukee, Wisconsin Pension Management Center of the Department of Veterans Affairs (VA).  

The record shows that in September 2015, the appellant failed to report for a videoconference hearing which had been scheduled at her request.  

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran died in June 2011, due to renal failure, due to sepsis, due to cerebrovascular accident, due to acute respiratory distress syndrome.

2. At the time of the Veteran's death, service connection was not in effect for any disabilities; additionally, the Veteran was not evaluated as totally disabled for ten continuous years immediately preceding his death, was not evaluated as totally disabled continuously from the date of separation from service and for a period of not less than five years immediately preceding his death, and was not a former prisoner of war (POW).


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38  U.S.C.A. § 1318 (West 2015); 38 C.F.R. § 3.22 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Specific to a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The appellant was provided with 38 U.S.C.A. § 5103 compliant notice in a letter dated in July 2012, which was prior to the initial adjudication of her appeal.  The notice advised her of the information and evidence necessary to substantiate her claim, and of her own and VA's respective responsibilities in obtaining evidence in connection with the claim.  She was specifically advised that VA may pay DIC if the Veteran "was continuously rated totally disabled due to service connected conditions for at least 10 years before death." Notice provided to the appellant was compliant with Hupp v. Nicholson, supra.

Concerning VA's duty to assist, the claims folder contains the Veteran's service treatment records (STRs) and all outstanding and relevant post-service VA and private treatment records.  Additionally, the claims file contains the appellant's own statements in support of her claim.  The Board has carefully reviewed such statements and concludes that the appellant has not identified that further pertinent evidence exists outside the record.  In that regard, the Board recognizes that there appear to be outstanding terminal medical records, for which the appellant has not provided a release of information, and another VA medical opinion regarding the cause of death claim is warranted.  However, a remand to request these records and to schedule another VA medical opinion, before adjudicating the appellant's claim for DIC under 38 U.S.C.A. § 1318 on its merits is not required, as such records and opinion would in no way be relevant to the core question of whether the Veteran was in receipt of a total (100 percent) disability rating for a period of 10 years prior to the date of his death.  Such information is already clearly documented within the Veteran's claims folder.  Under these circumstances, it appears that further development would serve no useful purpose and would instead result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the appellant's claim for DIC under the provisions of 38 U.S.C.A. §  1318 have been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the appellant. 

II. Factual Background and Analysis

Pursuant to 38 U.S.C.A. § 1318 (a), benefits are payable to the children of a "deceased veteran" in the same manner as if the death were service-connected.  A "deceased veteran" for purposes of this provision is a veteran who dies not as the result of his/her own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability(ies) rated totally disabling.  38 U.S.C.A. § 1318 (b); 38 C.F.R. § 3.22 (a). 

The service-connected disability(ies) must have been (1) continuously rated totally disabling for a period of 10 or more years immediately preceding the veteran's death, or (2) continuously rated totally disabling since the Veteran's discharge or other release from active duty and for at least 5 years immediately preceding death; or (3) the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  Id.  

The term "entitled to receive" means that, at the time of death, the veteran had service-connected disability(ies) rated totally disabling by VA but was not receiving compensation for reasons specified in the regulations which are not relevant here, or because the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date.  38 C.F.R. § 3.22 (b). 

Claims under 38 U.S.C.A. § 1318 will be adjudicated based on decisions rendered during the veteran's lifetime.  38 C.F.R. § 20.1106.  Thus, the only possible ways for the appellant to prevail on a claim for benefits under 38 U.S.C.A. § 1318  would be: (1) meeting the statutory duration requirements for a total disability rating at the time of death; or (2) showing that such requirements would have been met but for CUE in a decision on a claim filed during the veteran's lifetime. 

Based on the evidence of record, the Board finds that the statutory requirements for an award of DIC benefits have not been met on any basis.  The Veteran was discharged from service in June 1961, and he died in June 2011.  At the time of his death, service connection was not in effect for any conditions.  Thus, the evidence of record fails to show that he was rated as totally disabled for a period of at least 5 years from the date of her discharge or for at least 10 years preceding his death.  The evidence also fails to show, and the appellant does not assert, that the Veteran was a prisoner of war.  Accordingly, the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318 . 

The Board need not review whether there is any other disorder of record that could have been service-connected and then assigned a total rating for the appropriate period of time, nor must it review whether a rating in effect prior to death could or should have been higher so as to warrant the award of DIC benefits under 38 U.S.C.A. § 1318 , also known as "hypothetical entitlement."  Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); see also 38 C.F.R. § 3.22.  The January 21, 2000, finalization of VA's modification of 38 C.F.R. § 3.22 prevented any consideration of such claims.  Id.  Also, the appellant has not alleged or argued CUE in any prior rating decision.

Thus, as the law is dispositive of the claim for entitlement to DIC benefits under 38 U.S.C.A. § 1318 , it must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.


REMAND

The appellant contends that the cause of the Veteran's death was due to service.  She contends that for many years, the Veteran was not able to breathe properly causing respiratory distress.  She claims that the lack of oxygen taken into the Veteran's body put undue stress on his heart and aggravated or caused his hypertension, and that his hypertension then caused renal failure and subsequently caused his death.  She further claims that the fact that respiratory distress was listed as a contributing factor to the Veteran's death proves that it directly affected his health and aggravated conditions that led to his death. 

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 C.F.R. § 3.312 (a) (2016).  

For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312  (2016).

Review of the records shows that service treatment records (STRs) do not indicate any treatment for, or complaints of, renal failure, sepsis, cerebrovascular accident or respiratory distress.  

Service personnel records show that the Veteran served in the U.S. Navy as a boiler technician; a job which VA has determined would have had a highly probable exposure to asbestos.  Accordingly, the Veteran's exposure to asbestos in service has been conceded.  

Post-service private medical records include a private chest x-ray dated in October 1991 which showed findings compatible with pulmonary asbestosis.  A private pulmonary function test dated in June 2001 showed diagnoses including minimal obstructive airways disease.  

A death certificate shows that the Veteran died in June 2011 due to renal failure, due to sepsis, due to cerebrovascular accident, due to acute respiratory distress syndrome.  The place of death was listed as LATC of Slidell.  As noted above, at the time of his death, service connection was not in effect for any disabilities.

On a VA DBQ (disability benefits questionnaire) report dated in October 2012, the examiner opined that the Veteran's cause of death was less likely than not incurred in or caused by an in-service injury, event, or illness.  For rationale, the examiner opined that the Veteran more likely than not did have asbestosis, but that he did not die from respiratory failure or malignant mesothelioma, both of which would have been secondary to asbestosis.  The examiner noted that the Veteran's death certificate listed the cause of death as renal failure secondary to sepsis secondary to a stroke.  The examiner indicated that asbestosis does not predispose one to develop a stroke - the initiating event in the sequence of events that led to the Veteran's death, or kidney failure - the final event in this sequence, and opined that the Veteran's military service did not substantially contribute to his death.

In reviewing the VA examiner's opinion, the Board notes that the examiner indicated that the death certificate listed the Veteran's cause of death as "renal failure secondary to sepsis secondary to a stroke", but did not address the portion of the death certificate indicating that his stroke (cerebrovascular accident) was listed as due to acute respiratory distress syndrome.  Thus, based on the foregoing, the Board concludes that the October 2012 VA opinion is inadequate, and an additional VA opinion is necessary and warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.  

The Board also notes that an additional attempt must be made to obtain the terminal hospital records for the Veteran from the LATC of Slidell.  The potential relevance of these records cannot be ignored.  The RO complied with VA's duty to assist the appellant in substantiating her claim, including attempting to help procure pertinent records.  38 U.S.C.A. § 5103A (b) (West 2015); 38 C.F.R. § 3.159 (c),(e) (2016).  The record reflects, however, that the appellant has yet to submit an authorization for release of the Veteran's medical records from the LATC of Slidell.  In light of the remand, an additional attempt to obtain such records should be made.

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant with another VA Form 21-4142, Authorization and Consent to Release Information and ask her to complete one for the LATC of Slidell, in order to obtain the Veteran's terminal hospital records.  If she completes the VA Forms 21-4142, make an attempt to obtain such records.  The appellant is to be advised that this is a private medical report, and that her assistance and authorization is necessary and imperative in order for the Board to obtain these documents. 

2. After the foregoing has been completed to the extent possible, and any records are obtained or such records are deemed unobtainable, forward the claims folder, including a copy of this REMAND, to the VA examiner who rendered the opinion in 2012, or if not available, to another VA physician in order to obtain an addendum opinion.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's renal failure, sepsis, cerebrovascular accident, and/or acute respiratory distress syndrome, that caused his death, had their onset in, were incurred in, or were aggravated (made worse) by active service, to include the Veteran's conceded exposure to asbestos in service and/or asbestosis .  A complete rationale should be provided for all opinions proffered, and the foundation for all conclusions, should be clearly set forth.  If any requested opinion cannot be made without resort to mere speculation, the examiner should so state, and provide a clear explanation as to why this is so. 

3. Thereafter, the issue on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be provided with a Supplemental Statement of the Case, which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


